EXHIBIT 10.1

AMENDMENT NO. 1

Effective May 21, 2010

TO

THE PMI GROUP, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(Amended May 21, 2009)

THE PMI GROUP, INC., having adopted The PMI Group, Inc. Amended and Restated
Equity Incentive Plan (the “Plan”) as of May 27, 2004, and having amended and
restated the Plan as of November 16, 2005, and again as of September 19, 2007,
again as of May 21, 2009, hereby amends the restated Plan as follows effective
as of May 21, 2010:

4.1    Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan is 21,000,000.
Notwithstanding the preceding sentence, the aggregate number of Shares subject
to Awards of Restricted Stock, Stock Units, Performance Units and Performance
Shares granted under the Plan shall not exceed 6,000,000. Shares granted under
the Plan may be either authorized but unissued Shares or treasury Shares.

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Amendment No. 1 to the restated Plan on the date indicated below.

 

THE PMI GROUP, INC. By:   /s/ Charles Broom Name:   Charles Broom Title:  
Senior Vice President Date:   May 24, 2010